Gardner, P. J.
The defendant was convicted in the City Court of Chattooga County for illegally possessing non-tax-paid whisky. The sheriff and the deputy sheriff arrested the defendant, a taxicab driver, who had *54in. the front seat of his taxicab, on the floor by his feet, one gallon of non-tax-paid whisky. With the defendant at the time were four colored people. The sheriff, the deputy sheriff, and the occupants of the car all testified that the defendant possessed and controlled the whisky. The evidence amply supported the verdict of guilty. We see no necessity of quoting any authority as to any of the evidence. The court did not err in denying the motion for a new trial, which was based on the statutory grounds only.
Decided May 6, 1955.
Bobby Lee Cook, for plaintiff in error.
Earl B. Self, Solicitor-General, contra.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.